Name: Commission Regulation (EEC) No 3491/80 of 30 December 1980 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|31980R3491Commission Regulation (EEC) No 3491/80 of 30 December 1980 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice Official Journal L 365 , 31/12/1980 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 12 P. 0269 Greek special edition: Chapter 03 Volume 32 P. 0203 Swedish special edition: Chapter 3 Volume 12 P. 0269 Spanish special edition: Chapter 03 Volume 20 P. 0134 Portuguese special edition Chapter 03 Volume 20 P. 0134 COMMISSION REGULATION (EEC) No 3491/80 of 30 December 1980 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 1431/76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EEC) No 584/75 (4) fixed the detailed rules for the application of the system of tendering for export refunds on rice; Whereas it has been found desirable to make that procedure more flexible by abolishing the requirement to publish the total quantity in respect of which the maximum refund may be fixed in the notice of invitation to tender; Whereas, in the case of a system with weekly invitations to tender, all the tenders submitted for the refund may be higher than the figure which could be accepted by virtue of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 1431/76 ; whereas, within such an invitation to tender, it has been found desirable to be able to state, in some cases, the level of refund which would have been acceptable ; whereas, in practice, invitations to tender are opened for export to fixed destinations ; whereas details to this end should be stated on the licences ; whereas certain provisions in respect of issue of export licences and of release of the security under the tender procedure should be made easier to understand ; whereas it accordingly seems preferable to incorporate all these provisions within Regulation (EEC) No 584/75 rather than to include them in each Regulation opening an individual invitation to tender; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 584/75 is hereby amended as follows: 1. The first subparagraph of Article 1 (1) is replaced by the following: "1. A decision to open an invitation to tender under Article 4 (1) of Regulation (EEC) No 1431/76 shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76." 2. Article 1 (2) is replaced by the following: "2. The opening of the invitation to tender shall be accompanied by a notice of invitation to tender drawn up by the Commission. This notice shall include inter alia the dates for the submission of tenders and particulars of the competent authorities of the Member States to which such tenders must be addressed. It may also indicate the total quantity in respect of which a maximum export refund may be fixed under Article 5 (1) thereof. Between application of the said notice and the first date fixed for submission of tenders, a period of at least 15 days must be allowed. The notice shall also indicate the closing date for the submission of tenders." 3. The following Article is inserted: "Article 1a The invitation to tender may be limited to exports to particular countries or zones. In this case, the licence application and the licence itself shall bear, in space 13, an indication of the countries or zones of destination referred to in the Regulation opening the invitation to tender. The licence shall carry an obligation to export to the said destination." 4. Article 5 (1) is replaced by the following: "1. On the basis of the tenders submitted, the Commission, acting in accordance with the (1) OJ No L 166, 25.6.1976, p. 1. (2) OJ No L 291, 19.11.1979, p. 17. (3) OJ No L 166, 25.6.1976, p. 36. (4) OJ No L 61, 7.3.1975, p. 25. procedure laid down in Article 27 of Regulation (EEC) No 1418/76, shall decide to fix a maximum export refund, having regard in particular to the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 1431/76, and/or to make no award ; as the case may be." 5. Article 7 is replaced by the following: "Article 7 1. The tendering security shall be released: (a) where the tender has not been accepted; (b) - where the tenderer provides proof that export has been carried out using the licence issued pursuant to Article 8 (1), and - in circumstances identical to those applicable for release of the security for the export licence issued following the invitation to tender; (c) where no export has been possible for reasons of force majeure. 2. The provisions of Article 18 (4) of Regulation (EEC) No 193/75 shall apply in respect of the tendering security." 6. Article 8 is replaced by the following text: "Article 8 1. Where the tenderer lodges the export licence application referred to in Article 2 (3) (b) within the prescribed time limit, the export licence shall be issued for the quantities in respect of which his tender has been accepted. The prescribed time limits may be extended in cases of force majeure. 2. Where the undertaking referred to in Article 2 (3) (b) is not complied with the tendering security shall, except in cases of force majeure, be forfeit." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President